Citation Nr: 1027118	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  07-00 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a 10 percent disability rating for multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324 (2009).  

2.  Entitlement to a total disability rating due to individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from April 1978 to October 
1982.  

These matters are before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In 
February 2009, in addition to disposing 11 issues then on appeal, 
the Board remanded the above-noted claims for additional 
evidentiary development, and they have now been returned for 
further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

The VA Form 9, Appeal to Board of Veterans' Appeals, received in 
June 2010, indicates that the Veteran wishes to appear personally 
for a hearing with the Board at the RO (commonly called a Travel 
Board hearing) and give testimony concerning his claims of 
entitlement to a 10 percent disability rating for multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324 and entitlement to a TDIU.  

Pursuant to 38 C.F.R. § 20.700(a) (2009), a hearing on appeal 
will be granted to a Veteran who requests a hearing and is 
willing to appear in person.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a 
Veterans Law Judge sitting at the RO at the 
earliest opportunity (or, if he agrees and it 
is more convenient or sooner, a 
videoconference hearing).  Notify him and his 
representative of the date, time, and 
location of his hearing in accordance with 
38 C.F.R. § 20.7004(b) (2009).  A copy of 
this notice letter should be associated with 
the claims file.  If, for whatever reason, 
the Veteran  changes his mind and elects not 
to have a hearing, or fails to report for his 
hearing on the date scheduled, then also 
document this in his claims file.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of 
appellate consideration.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


